CONCURRING STATEMENT BY
LALLY-GREEN, J.:
¶ 1 While the majority’s analysis sets forth a persuasive rationale, I write separately to address the following. The majority correctly notes that a defendant’s incarceration in another state does not automatically result in an extension of the Rule 600 run date pursuant to Rule 600(C). Rather, the Commonwealth must act with due diligence in bringing the defendant to Pennsylvania for trial. Commonwealth v. Kubin, 432 Pa.Super. 144, 637 A.2d 1025 (1994). As we noted in Commonwealth v. Ramos, 936 A.2d 1097 (Pa.Super.2007) (en banc), the due diligence analysis is part and parcel of Rule 600(G) and the Commonwealth bears the burden of proving its diligence. Id. at 1102.
¶ 2 In the instant matter, the record reflects almost no evidence of the Commonwealth’s due diligence in bringing Ap-pellee to Pennsylvania for trial. Here, the record reflects only that the Commonwealth faxed a copy of the Pennsylvania criminal complaint to Maryland authorities.3 I observe that we have upheld or recognized Rule 600 dismissals where the record reflected more evidence of diligence than the fax in the instant matter. Kubin; Commonwealth v. Alexander, 318 Pa.Super. 344, 464 A.2d 1376 (1983). Here, since the record has almost no evidence from the Commonwealth of its due diligence, I agree with the majority that the *1294trial court did not err in granting Appel-lee’s motion to dismiss. Given the scant record before us, I believe it unnecessary to analyze our detainer and extradition statutes. Subject to the foregoing comments, I join the majority opinion.

. I rely here on the trial court opinion, as the Commonwealth has failed to make the transcript of the Rule 600 hearing a part of the certified record. Also, the Commonwealth’s brief cites no pertinent authority in support of its argument, other than to establish the standard of review. This results in waiver, and is an independent basis for affirming the trial court’s order. Pa.R.A.P. 2119(b); Commonwealth v. Natividad, 595 Pa. 188, 237-39, 938 A.2d 310, 340 (2007).